DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-7, 9, 11, 18-19, 21, 23, 25-26, 28-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0184824 A1 to Kwak et al. (“Kwak”).
As to claim 1, Kwak discloses a method for wireless communications at a user equipment (UE) (para. 0207), comprising: transmitting a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); receiving, from a base station, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicating, based at least in part on expiration of an inactivity timer associated with an active bandwidth part, with the base station using the default bandwidth part in accordance with the full duplex mode or the half-duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 3, Kwak further discloses the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part for operation in the full duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 5, Kwak further discloses the method of claim 1, wherein the control signaling configures the UE to operate in one of the half-duplex mode or the full duplex mode upon expiration of the inactivity timer (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD) [i.e. which is full duplex mode as in claim 1]; An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 6, Kwak further discloses the method of claim 1, further comprising: receiving downlink control information via the active bandwidth part, the active bandwidth part comprising an uplink active bandwidth part or a downlink active bandwidth part (para. 0084, A physical downlink control channel (PDCCH) may comprise/carry downlink control information (DCI); para. 0107, wireless device may receive downlink receptions (e.g., PDCCH or PDSCH) in a downlink BWP; ); and restarting the inactivity timer based at least in part on receiving the downlink control information via the active bandwidth part (para. 0110, The wireless device may start or restart the BWP inactivity timer, for example, if one or more conditions are satisfied. The one or more conditions may comprise at least one of:  the wireless device detects DCI indicating an active downlink BWP other than a default downlink BWP for an unpaired spectra operation; and/or the wireless device detects DCI indicating an active uplink BWP other than a default uplink BWP for an unpaired spectra operation).
As to claim 7, Kwak further discloses the method of claim 1, further comprising: communicating, prior to expiration of the inactivity timer, in the full duplex mode using the active bandwidth part, the active bandwidth part comprising an active uplink bandwidth part and an active downlink bandwidth part (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network).
As to claim 9, Kwak further discloses the method of claim 7, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part that differs from the active downlink bandwidth part (para. 0207, a wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network), and using the active uplink bandwidth part (para. 0210, . The wireless device may not monitor PDCCH on deactivated BWPs, i.e. the active BWP is used by network for PDCCH, though not monitored at wireless device).
As to claim 11, Kwak further discloses the method of claim 7, wherein communicating using the default  bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part and a default uplink bandwidth part, the default downlink bandwidth part differs from the active downlink bandwidth part and the default uplink bandwidth part differs from the active uplink bandwidth part (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network).
As to claim 18, Kwak further discloses the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling that indicates the default bandwidth part and a default operation mode (para. 0110, The wireless device may start or restart the BWP inactivity timer, for example, if one or more conditions are satisfied; the wireless device detects DCI indicating an active downlink BWP, other than a default downlink BWP, i.e. this is indicated and operating in this is default operation mode, for an unpaired spectra operation; and/or the wireless device detects DCI indicating an active uplink BWP other than a default uplink BWP for an unpaired spectra operation); and communicating, upon expiration of the inactivity timer, in the default operation mode based at least in part on the control signaling (para. 0110, The wireless device may switch from the active downlink BWP to the default downlink BWP, for example, if the BWP inactivity timer expires).
As to claim 19, Kwak further discloses the method of claim 18, wherein the default operation mode comprises the half-duplex mode or the full duplex mode (para. 0110, unpaired spectra, i.e. full duplex as in claim 1).
As to claim 21, Kwak discloses a method for wireless communications at a base station, comprising: receiving a control message indicating a capability of a user equipment (UE) to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); transmitting, to the UE, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicating, based at least in part on expiration of an inactivity time period associated with an active bandwidth part, with the UE using the default bandwidth part in  accordance with the full duplex mode or the half-duplex mode  (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 23, Kwak further discloses the method of claim 21, wherein transmitting the control signaling comprises: transmitting the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part for operation in the full duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 25, Kwak further discloses the method of claim 21, wherein the control signaling configures the UE to operate in one of the half-duplex mode or the full duplex mode upon expiration of the inactivity time period (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD) [i.e. which is full duplex mode as in claim 21]; An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 26, Kwak further discloses the method of claim 21, further comprising: communicating, prior to expiration of the inactivity time period, in the full duplex mode using the active bandwidth part, the active bandwidth part comprising an active uplink bandwidth part and an active downlink bandwidth part (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD). Switching between the configured one or more BWPs may be triggered and/or be activated via DCI or an inactivity timer (e.g., BWP inactivity timer). An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell. The default BWP may be configured by the network).
As to claim 28, Kwak further discloses the method of claim 26, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part that differs from the active downlink bandwidth part, and using the active uplink bandwidth part (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 29, Kwak discloses an apparatus for wireless communications at a user equipment (UE) (fig. 15A, wireless device), comprising: a processor (fig. 15A, 1518), memory coupled with the processor (fig. 15A, 1524); and instructions stored in the memory and executable by the processor to cause the apparatus to (para. 0192, The processing system 1508 and the processing system 1518 may be associated with a memory 1514 and a memory 1524, respectively. Memory 1514 and memory 1524 (e.g., one or more non-transitory computer readable mediums) may store computer program instructions or code that may be executed by the processing system 1508 and/or the processing system 1518, respectively, to carry out one or more of the functionalities (e.g., one or more functionalities described herein and other functionalities of general computers, processors, memories, and/or other peripherals): transmit a control message indicating a capability of the UE to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); receive, from a base station, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message  (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicate, based at least in part on expiration of an inactivity timer associated with an active bandwidth part, with the base station using the default bandwidth part in accordance with the full duplex mode or the half-duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
As to claim 30, Kwak discloses an apparatus for wireless communications at a base station (fig. 15A, base station), comprising: a processor (fig. 15A, 1508), memory coupled with the processor (fig. 15A, 1514); and instructions stored in the memory and executable by the processor to cause the apparatus to (para. 0192, The processing system 1508 and the processing system 1518 may be associated with a memory 1514 and a memory 1524, respectively. Memory 1514 and memory 1524 (e.g., one or more non-transitory computer readable mediums) may store computer program instructions or code that may be executed by the processing system 1508 and/or the processing system 1518, respectively, to carry out one or more of the functionalities (e.g., one or more functionalities described herein and other functionalities of general computers, processors, memories, and/or other peripherals): receive a control message indicating a capability of a user equipment (UE) to operate in a full duplex mode on a single carrier in an unpaired radio frequency spectrum (para., 0207, 0209, 0277, 0311-0312, UECapabilityInformation message, i.e. control message, with FeatureSetDownlink indicating a set of features that the wireless device supports for DCI, and pertains to unpaired spectrum, where in TDD a DL/UL BWP pair may be active at a time (i.e. TDD is full duplex), and BWP switching is based on single CC); transmit, to the UE, control signaling indicating a default bandwidth part associated with the full duplex mode or a half-duplex mode based at least in part on the control message (para. 0207, A base station may configure a wireless device with one or more BWPs; Switching between the configured one or more BWPs may be triggered and/or be activated via DCI (i.e. this occurs after UECapabilityInformation for supporting DCI is received)…switch…to a default BWP; TDD, i.e. DCI reads on control signaling, and this indicates the TDD switching to default BWP, which is full duplex); and communicate, based at least in part on expiration of an inactivity time period associated with an active bandwidth part, with the UE using the default bandwidth part in accordance with the full duplex mode or the half-duplex mode (para. 0207, A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 4, 8, 13-17, 22, 24, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0184824 A1 to Kwak et al. (“Kwak”) in view of U.S. Publication No. 2019/0124558 A1 to Ang et al. (“Ang”).
As to claim 2, Kwak further discloses method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell)).
Kwak does not expressly disclose for operation in the half-duplex mode.
	Ang discloses a default BWP which is used in half-duplex communications (para. 0066, 0069), and the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 4, Kwak further discloses the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling indicating a second default uplink bandwidth part and a second default downlink bandwidth part for operation in the full duplex mode (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
	Kwak does not expressly disclose indicating the default bandwidth part that comprises a first default uplink bandwidth part and a first default downlink bandwidth part for operation in the half-duplex mode.
Ang discloses a default BWP which is used in half-duplex communications (para. 0066, 0069), and the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 8, Kwak does not expressly disclose the method of claim 7, wherein communicating using the default bandwidth part comprises: communicating, in the half-duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part and the default downlink bandwidth part differs from the active downlink bandwidth part.
Ang discloses a default BWP which is used in half-duplex communications (para. 0066, 0069), and the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058).  Further, System 100 may also support zero BWP that may be configured as a default downlink BWP on a secondary cell. In some examples, the zero BWP may not be allowed to be configured as a first active BWP on a secondary cell (para. 0067), i.e. they differ.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 13, Kwak does not expressly disclose the method of claim 1, further comprising: communicating, prior to expiration of the inactivity timer, in the half-duplex mode using the active bandwidth part, the active bandwidth part comprising an active uplink bandwidth part and an active downlink bandwidth part.
	Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 14, Kwak does not expressly disclose the method of claim 13, wherein communicating using the default bandwidth part comprises: communicating, in the half-duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part and the default downlink bandwidth part differs from the active downlink bandwidth part.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 15, Kwak and Ang further disclose the method of claim 13, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default downlink bandwidth part, the default downlink bandwidth part differs from the active downlink bandwidth part (Kwak, para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell)).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 13 applies.
As to claim 16, Kwak and Ang further disclose the method of claim 15, wherein communicating using the default bandwidth part comprises: communicating, in the full duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part (Kwak, para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).  In addition, as the primary reference is used to teach the instant claim limitations, the same suggestion/motivation of claim 15 applies.
As to claim 17, Kwak further discloses  the method of claim 1, wherein receiving the control signaling comprises: receiving the control signaling that indicates the default bandwidth part that comprises the default bandwidth part that includes a second default bandwidth part associated with the full duplex mode (Kwak, para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD), i.e. as in claim 1 TDD is full duplex, and indication of switching to default); and communicating, upon expiration of the inactivity timer, in one of the half- duplex mode or the full duplex mode subsequent to expiration of the inactivity timer based at least in part on the control signaling (Kwak, para. 0110, The wireless device may start or restart the BWP inactivity timer, for example, if one or more conditions are satisfied; the wireless device detects DCI indicating an active downlink BWP, other than a default downlink BWP, i.e. this is indicated and operating in this is default operation mode, for an unpaired spectra operation; and/or the wireless device detects DCI indicating an active uplink BWP other than a default uplink BWP for an unpaired spectra operation).
Kwak does not expressly disclose receiving the control signaling that indicates the default bandwidth part that comprises a first default bandwidth part associated with the half-duplex mode.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067), i.e. switching indicates to the default BWP.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 22, Kwak does not expressly disclose the method of claim 21, wherein transmitting the control signaling comprises: transmitting the control signaling indicating the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part for operation in the half-duplex mode.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067), i.e. switching indicates to the default BWP.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 24, Kwak further discloses the method of claim 21, wherein transmitting the control signaling comprises: transmitting the control signaling indicating and a second default uplink bandwidth part and a second default downlink bandwidth part for operation in the full duplex mode (para. 0207, Switching between the configured one or more BWPs may be triggered and/or be activated via DCI; A wireless device may switch a second DL BWP and a second UL BWP of the one or more BWPs simultaneously or substantially simultaneously, for example, in unpaired spectrum (e.g., TDD); An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP. An expiry of the inactivity timer associated with a serving cell may switch an active BWP of the serving cell to a default BWP, for example, if the inactivity timer is configured for the serving cell).
	Kwak does not expressly disclose indicating the default bandwidth part that comprises a first default uplink bandwidth part and a first default downlink bandwidth part for operation in the half-duplex mode.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067), i.e. switching indicates to the default BWP.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
As to claim 27, Kwak does not expressly disclose the method of claim 26, wherein communicating using the default bandwidth part comprises: communicating, in the half-duplex mode, using the default bandwidth part that comprises a default uplink bandwidth part and a default downlink bandwidth part, the default uplink bandwidth part differs from the active uplink bandwidth part and the default downlink  bandwidth part differs from the active downlink bandwidth part.
Ang discloses some UEs 115 may be configured to employ operating modes that reduce power consumption, such as half-duplex communications (e.g., a mode that supports one-way communication via transmission or reception, but not transmission and reception simultaneously). In some examples half-duplex communications may be performed at a reduced peak rate (para. 0069), and in the case of using a BWP timer expiration, after the timer expires UE 215 may automatically switch to a default BWP (para. 0129).  Further, the system may configure one or more uplink BWPs and one or more downlink BWPs (para. 0058). Moreover, in some cases, system may support scheduling DCI with zero assignment for active downlink and/or uplink BWP switching (para. 0067).
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate half-duplex communications as taught by Ang into the invention of Kwak.  The suggestion/motivation would have been to support secondary cell activation and deactivation enhancements in new radio (Ang, para. 0005).  Including half-duplex communications as taught by Ang into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ang.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0184824 A1 to Kwak et al. (“Kwak”) in view of U.S. Publication No. 2015/0085718 A1 to Chen et al. (“Chen”).
As to claim 20, Kwak does not expressly disclose the method of claim 1, wherein the full duplex mode comprises a frequency division duplexing mode and the half-duplex mode comprises a time division duplexing mode, the frequency division duplexing mode associated with an uplink portion and a downlink portion of the single carrier having overlapping frequency resources or separate frequency resources.
Chen discloses at para. 0070, TDD-FDD joint operation may allow UEs 115 supporting FDD and TDD CA operation to access both FDD and TDD CCs using CA or in single CC mode.  Further, when an FDD component carrier (CC) is designated as the primary component carrier (PCC), UEs with full-duplex capabilities may be needed (para. 0072).  Even more, Implicit signaling to a half-duplex UE may involve indicating that the half-duplex UE(s) use the TDD UL/DL configuration of a TDD CC of its CCs as the reference subframe configuration (para. 0102).  Regarding FDD, DL subframes non-suable for UL transmissions (para. 0086, 0087), i.e. separate frequency resources.
Prior to the effective filing date of invention, it would have been obvious to a person of ordinary skill in the art to incorporate communications as taught by Chen into the invention of Kwak.  The suggestion/motivation would have been to include multi-carrier communication in which TDD and FDD is involved (Chen, para. 0006).  Including communications as taught by Chen into the invention of Kwak was within the ordinary ability of one of ordinary skill in the art based on the teachings of Chen.
Allowable Subject Matter
Claims 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20220240284 A1 discloses at para. 0262 in an example, a gNB and/or a UE may switch a BWP between configured BWPs by means of a DCI or a BWP inactivity timer. When the BWP inactivity timer is configured for a serving cell, the gNB and/or the UE may switch an active BWP to a default BWP in response to an expiry of the BWP inactivity timer associated with the serving cell. The default BWP may be configured by the network. In an example, for FDD systems, when configured with BA, one UL BWP for each uplink carrier and one DL BWP may be active at a time in an active serving cell. In an example, for TDD systems, one DL/UL BWP pair may be active at a time in an active serving cell. Operating on the one UL BWP and the one DL BWP (or the one DL/UL pair) may improve UE battery consumption. BWPs other than the one active UL BWP and the one active DL BWP that the UE may work on may be deactivated. On deactivated BWPs, the UE may: not monitor PDCCH; and/or not transmit on PUCCH, PRACH, and UL-SCH.
US 20210314946 A1 discloses at para. 0103  a half duplex BWP configuration (e.g., legacy downlink and/or uplink BWPs of a defined BWP) may be designated as a default BWP configuration to be used by wireless devices of wireless network 100. For example, a BWP timer (e.g., inactivity timer) may be utilized with respect to BWP configuration assignments such that, when the BWP timer expires, a UE may default to operation in half duplex mode. If a slot/symbol is full duplex (e.g., implementing a full duplex frequency-based BWP configuration), a UE operating in defaulted half duplex mode may assume that the slot/symbol is a half duplex slot/symbol, or skip the slot. Transition from current active BWP to a default BWP may follow various procedures. For example, if the current active BWP configuration is in full duplex, a wireless device may transition the current active BWP configuration to half duplex, and thereafter the wireless device may transition to the default BWP configuration in half duplex. In another example, if the current active BWP configuration is in full duplex, a wireless device may transition the current active BWP configuration to the default BWP in full duplex, and thereafter the wireless device may transition to the default BWP configuration in half duplex. In the foregoing examples, separate or same inactivity timer values for a BWP timer may be utilized for the transition steps. In yet another example, if the current active BWP configuration is in full duplex, a wireless device may transition the current active BWP configuration to the default BWP configuration in half duplex.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463